Incoming, Inc. 10-Q Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Incoming, Inc. (the "Company") on Form 10-Q for the period ended February 28, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "report"), I, Ephren W. Taylor II, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Actof 1934; and (2)The information contained in this Report fairly presents, in all material respects, the financial condition andresults of operations of the Company. Dated this19th day of April, 2010. /s/ Ephren W. Taylor II Ephren W. Taylor II, Director and Chief Executive Officer
